Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 29, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an electrician from April 1987 *809until August 1993, when the employer’s personnel office learned that he had become addicted to prescription medication. The employer responded by enrolling claimant, at the employer’s expense, in a residential drug rehabilitation program at New York Hospital. When claimant left the four-week program after two days, the employer enrolled him in a second drug rehabilitation program. Claimant left that program shortly after his arrival, was subsequently reinstated in the program and then left again. Following this third unexcused departure from a treatment program, claimant was discharged from his employment.
The Board ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct. Upon reviewing the record, we conclude that the Board’s determination was based upon substantial evidence. Claimant either knew or should have known that his completion of a residential treatment program sponsored by the employer was a prerequisite to his continued employment (see, Matter of Hill [Hartnett], 172 AD2d 954). Having thrice abandoned the opportunities provided by the employer for his rehabilitation, claimant was appropriately found guilty of misconduct disqualifying him from the receipt of unemployment insurance benefits.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.